ORDER

PER CURIAM.
In this workers’ compensation case, claimant William Cunningham appeals from three final awards of the Labor and Industrial Relations Commission denying compensation from the second injury fund. The claimant alleges the Commission: (1) incorrectly determined the claimant’s disability against the employer was not work-related; and (2) erroneously required preexisting disabilities be work-related.
We have reviewed the parties’ briefs and the record on appeal and find the claims of error to be without merit. The Commission’s awards are supported by competent and substantial evidence on the whole record and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum, for their information only, explaining the reasons for our decision. The award is affirmed pursuant to Rule 84.16(b).